Exhibit 10.6

 

TXU Corp.

 

Executive Change in Control Policy

 

Effective May 20, 2005

 

1. Policy Purpose. The purpose of the TXU Corp. Change in Control Policy
(“Policy”) is to establish uniform provisions for the payment of transition
benefits to eligible executives of TXU Corp. (“Company”) and its Subsidiaries
(as defined herein), in the event of their termination of employment without
Cause (as defined herein) from the Company or a successor within twenty-four
(24) months following a Change in Control (as defined herein), all as set forth
herein.

 

2. Eligible Executives. Employees who are eligible for the benefits provided for
in this Policy (“Eligible Executives”) are employees of the Company and its
Subsidiaries who: (a) immediately prior to the effective time of a Change in
Control, are designated by the Company as members of the Company’s Leadership
Team or Senior Leadership Team; and (b) are not parties to an employment or
other agreement with the Company or any of its Subsidiaries, pursuant to which
the employee may become eligible for benefits under certain circumstances,
described in such agreement, following a change in control of the Company. The
Senior Leadership Team is comprised of the direct reports to the Chief Executive
Officer of the Company, as determined in accordance with the Company’s internal
organizational structure. Generally, the Leadership Team is comprised of elected
officers of the Company and its Subsidiaries having a title of Vice President or
above; provided that the Company may determine the specific members of the
Leadership Team from time to time, and at any particular time. However, the
Company shall, effective immediately prior to the effective time of a Change in
Control determine and communicate the list of Eligible Executives, and such
determination shall be final and binding on all parties.

 

Notwithstanding any other provision of this Policy, absent a Change in Control,
severance benefits for Eligible Executives will be provided under the terms and
conditions of the TXU Executive Severance Plan and not under this Policy. In
this connection, it is the intent of the Company that Eligible Executives not be
eligible for duplicate severance benefits under multiple plans.

 

3. Available Benefits. In the event that: (i) an Eligible Executive is
terminated without Cause (as defined herein) by the Company or any of its
Subsidiaries or by a Surviving Corporation or a Parent Corporation (each, as
defined herein) (or any of their respective subsidiaries) without Cause (as
defined herein); or (ii) an Eligible Executive resigns with Good Reason (as
defined herein) from his/her employment with the Company, a Surviving
Corporation, a Parent Corporation or any of their respective subsidiaries, in
either case within twenty-four (24) months following a Change in Control, the
Eligible Executive will, subject to his/her timely execution of the Agreement
and Release provided for in Section 4 hereof, be entitled to receive the
following benefits:

 

a. Cash Severance Payment. Eligible Executives will receive a one-time lump sum
cash severance payment in an amount equal to a multiple of the aggregate of: (i)
the Eligible Executive’s annualized base salary in effect immediately before the
termination or resignation, or the Executive’s annualized base salary in effect
as of the effective date of the Change in Control,

 



--------------------------------------------------------------------------------

whichever is greater, plus (ii) the Eligible Executive’s target annual incentive
award for the year of the termination or resignation. The multiple will be
determined as set forth in the following chart, and will be based on the
Eligible Executive’s position with the Company immediately prior to the
termination or resignation, or the Eligible Executive’s position immediately
prior to the Change in Control, whichever position is more senior:

 

Position

--------------------------------------------------------------------------------

  

Multiple of Base Salary

+

Target Annual Incentive

--------------------------------------------------------------------------------

Chief Executive Officer

   3x

Member of Senior Leadership Team

   2x

Member of Leadership Team

   1x

 

The severance payment will be made as soon as reasonably practical following the
Eligible Executive’s timely execution of the Agreement and Release; provided
that, if the Eligible Executive is a “key employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, the severance
payment will be made as soon as reasonably practical following the expiration of
six months from the date of Eligible Executive’s termination (subject to the
Eligible Executive having timely executed the Agreement and Release). The
severance payment will be subject to all applicable tax withholdings and will
also be reduced by the amount of any obligations which the Eligible Executive
owes to the Company. Such obligations may include, but not be limited to, some
or all of the following:

 

  (1) The entire balance, if any, owed under the Company’s appliance purchase
plan, energy conservation program or employee relocation plan; and

 

  (2) Any amounts owed on Company issued or sponsored travel or credit cards or
any other expenses or payments for which the Company should be reimbursed.

 

b. Continued Eligibility for Prorated LTIP Awards. Notwithstanding any provision
of the LTIP or of any award agreement entered into thereunder, outstanding and
unvested long-term incentive awards previously made to an Eligible Executive
will not forfeit as a result of the Eligible Executive’s termination or
resignation satisfying the requirements of this Policy. Following the expiration
of the relevant performance or restriction period of each such award, the
Eligible Executive will receive a distribution in accordance with its terms, but
the amount of such distribution will be prorated for the period of his/her
employment during the relevant performance or restriction period prior to the
Eligible Executive’s termination or resignation (e.g., if the Eligible Executive
is terminated on the one-year anniversary date of a three-year LTIP award
performance period, the Eligible Executive will, following the expiration of the
performance period, receive a distribution equal to one-third of the award
value). In the event of a termination or resignation satisfying the requirements
of this Policy, each then outstanding and unvested long-term incentive award
previously made to an Eligible Executive under the LTIP shall be amended to
incorporate the provisions of this paragraph.

 

c. Health Care Benefits. Eligible Executives will be eligible for continued
health care coverage under the Company’s health care plans for the period set
forth in the following chart. The required contribution by the Eligible
Executive for such continued coverage will be

 

2



--------------------------------------------------------------------------------

the applicable employee rate unless and until the Eligible Executive becomes
eligible for coverage for a particular type of benefit through employment with
another employer, at which time the required contribution for continuing such
benefit coverage hereunder shall be the applicable COBRA rate for such benefit.
The period of continued health care coverage provided for herein shall run
concurrently with the Eligible Executive’s available COBRA coverage period.

 

Position

--------------------------------------------------------------------------------

   Period of Continued Health
Care Coverage


--------------------------------------------------------------------------------

Chief Executive Officer

   3 Years

Member of Senior Leadership Team

   2 Years

Member of Leadership Team

   1 Year

 

d. Outplacement Assistance. Eligible Executives will be eligible for
outplacement services at the Company’s expense performed by an independent
executive outplacement consulting firm selected by the Company, for up to the
period set forth in the following chart:

 

Position

--------------------------------------------------------------------------------

   Period of Outplacement Services


--------------------------------------------------------------------------------

Chief Executive Officer

   2 Years

Member of Senior Leadership Team

   18 Months

Member of Leadership Team

   1 Year

 

e. Final Pay Check and Vacation. Eligible Executives will receive their final
paycheck, as well as pay for vacation, if any, pursuant to the Company’s
standard payroll and/or vacation policy.

 

f. Other Benefit Plans. Eligible Executives will receive any vested, accrued
benefits to which they have become entitled under any of the Company’s employee
benefit plans covering the Eligible Executive in accordance with and subject to
the respective provisions of such employee benefit plans as they may be amended
from time to time.

 

g. Tax Gross-up. If any payment, distribution or provision of a benefit
hereunder (a “Payment”) would be subject to an excise tax pursuant to Sections
280G and 4999 of the Internal Revenue Code of 1986, as amended (“Code”), or any
interest or penalties with respect to such excise or other additional tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company, Parent Corporation,
Surviving Corporation or any Subsidiary, as applicable (for purposes of this
Section, all such entities are referred to as the “Surviving Company”) shall pay
to the Eligible Executive an additional payment (“Gross-up Payment”) in an
amount such that, after payment by the Eligible Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income taxes and Excise Taxes imposed on any Gross-up Payment, the
Eligible Executive retains an amount of the Gross-up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing, however, if the
aggregate value of the Payments (as determined in accordance with Code

 

3



--------------------------------------------------------------------------------

Section 280G) is less than 110% of the product (such product to be referred to
herein as the “Excise Tax Threshold”) of three times the Eligible Executive’s
“base amount” (as such term is defined in Code Section 280G), then the Eligible
Executive shall not be entitled to a Gross-up Payment and the Payments shall be
reduced so that their aggregate value is equal to $1.00 less than the Excise Tax
Threshold. The Surviving Company will coordinate with the Eligible Executive to
make an initial determination as to whether a Gross-up Payment is required and
the amount of any such Gross-up Payment. The Eligible Executive shall notify the
Surviving Company in writing of any claim by the Internal Revenue Service which,
if successful, would require a Gross-up Payment (or a Gross-up Payment in excess
of that initially determined). The Surviving Company shall notify the Eligible
Executive in writing at least ten (10) business days prior to the due date of
any response required with respect to such claim if it plans to contest the
claim. If the Surviving Company decides to contest such claim, the Eligible
Executive shall cooperate with the Surviving Company in such action; provided,
however, the Surviving Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
action and shall indemnify and hold the Eligible Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Surviving Company’s
action. If, as a result of the Surviving Company’s action with respect to any
such claim, the Eligible Executive receives a refund of any amount paid by the
Surviving Company with respect to such claim, the Eligible Executive shall
promptly pay such refund to the Surviving Company. If the Surviving Company
fails to timely notify the Eligible Executive whether it will contest such claim
or the Surviving Company determines not to contest such claim, then the
Surviving Company shall immediately pay to the Eligible Executive the portion of
such claim, if any, which it has not previously paid to the Eligible Executive.

 

4. Agreement and Release. Notwithstanding any other provisions of this Policy,
any Eligible Executive’s eligibility for any of the benefits described herein
will be subject to, and conditioned upon, the Eligible Executive executing an
Agreement and Release in the form provided by the Company.

 

5. Definition of Cause. For purposes of this Policy, a termination for “Cause”
shall mean any one or more of the following: (a) an Eligible Executive’s breach
of fiduciary duty to the Company or its shareholders; (b) an Eligible
Executive’s gross negligence; (c) an Eligible Executive’s misconduct resulting
in material economic harm to the Company; (d) an Eligible Executive’s indictment
or plea of nolo contendere or guilty for a felony or other crime involving fraud
theft, embezzlement or moral turpitude; (e) an Eligible Executive’s
misappropriation of a material business opportunity of the Company; (f) an
Eligible Executive’s breach of the Company’s Code of Conduct or an express
employment policy or rule of the Company governing employee conduct; or (g) an
Eligible Executive’s continued failure to perform the tasks, duties and
responsibilities he/she is called upon to perform from time to time, as
determined in the reasonable business judgment of the Company. For purposes of
this Section 5, the term “Company” shall be deemed to include the Company, as
well as a Surviving Corporation, a Parent Corporation or any Subsidiary thereof.

 

6. Definition of Good Reason. For purposes of this Policy, the term “Good
Reason” shall mean any one or more of the following events or actions which are
taken without the express, voluntary consent of the Eligible Executive: (a) a
reduction in the Eligible Executive’s base salary, other than a broad-based
reduction of base salaries of all similarly situated executives of the Surviving
Corporation, Parent Corporation or subsidiary, as applicable, unless such broad-

 

4



--------------------------------------------------------------------------------

based reduction only applies to former executives of TXU; or (b) a material
reduction in the aggregate level or value of benefits for which the Eligible
Executive is eligible, immediately prior to the Change in Control, other than a
broad-based reduction applicable on a comparable basis to all similarly situated
executives.

 

7. Definition of Change in Control. For purposes of this Policy, the term
“Change in Control” shall mean the occurrence of any one or more of the
following events:

 

(i) individuals who, on May 20, 2005, constitute the Board of Directors (the
“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to May 20, 2005 whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any entity a majority of the voting securities or other voting interests of
which are owned, directly or indirectly, by the Company (“Subsidiary”), (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) below), (E) with respect to any
Eligible Executive, pursuant to any acquisition by such Eligible Executive or
any group of persons including such Eligible Executive (or any entity controlled
by such Eligible Executive or controlled by any group of persons including such
Eligible Executive); or (F) a transaction (other than one described in paragraph
(iii) below) in which Company Voting Securities are acquired from the Company,
if a majority of the Incumbent Directors approve a resolution providing
expressly that the acquisition pursuant to this clause (F) does not constitute a
Change in Control under this paragraph (ii);

 

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders other than
approval required solely by Article XI of the Company’s articles of
incorporation, whether for such

 

5



--------------------------------------------------------------------------------

transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation or other entity
resulting from such Business Combination (the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation or other entity that, directly or
indirectly, has beneficial ownership of at least 95% of the voting securities
eligible to elect directors (or persons performing similar functions) of the
Surviving Corporation (the “Parent Corporation”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by voting securities into which
such Company Voting Securities were converted or for which such Company Voting
Securities were exchanged pursuant to such Business Combination), and such
voting power of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) among the holders thereof is held in substantially
the same proportion as the voting power of such Company Voting Securities held
by the holders thereof immediately prior to the Business Combination, (B) no
person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation, as the case
may be, or any Subsidiary thereof), is or becomes the beneficial owner, directly
or indirectly, of 25% or more of the total voting power of the outstanding
voting securities eligible to elect directors (or persons performing similar
functions) of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors (or similar governing body) of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination or, if any director was elected after such time but prior to the
consummation of such Business Combination, such director was elected to fill a
vacancy on the Board created in the ordinary course and qualifies as an
Incumbent Director (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv) the consummation of a complete liquidation or dissolution of the Company
required to be approved by the Company’s shareholders or a sale of all or
substantially all of the assets of the Company and its Subsidiaries, considered
as a whole.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

8. Successor Bound by Policy. It is the intent of the Company that this Policy
will be assumed by, and be binding upon, a successor employer of Eligible
Executive following a Change in Control. The Company intends to seek the express
assumption of this Policy by any

 

6



--------------------------------------------------------------------------------

such successor employer. If a successor employer fails or refuses to expressly
assume this Policy prior to the effective date of a Change in Control, the
Eligible Executives will, effective immediately prior to the effective time of a
Change in Control, be eligible for the benefits provided for in this Policy.

 

9. Amendments. This Policy may be amended at any time by the Board of Directors
of the Company (“Board”) or a duly authorized committee thereof; provided,
however, that no such amendment that materially adversely affects the benefits
available to Eligible Executives may be made at a time that the Company is in
the process of negotiating, with the approval of the Board or a duly authorized
committee thereof, with a third party pursuant to a letter of intent, memorandum
of understanding, confidentiality agreement or other similar evidence of active
negotiation concerning a potential transaction or event which, if consummated,
would constitute a Change in Control.

 

7